Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/4/2022, with respect to the 112(b) rejections of claim 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
Applicant's arguments filed 1/4/2022, with respect to the 102/103 rejections have been fully considered but they are not persuasive. Applicant amended claim 1 to include the limitations of claims 2 and 10, and the arguments pertain to the 103 rejection of claim 10, now incorporated into claim 1.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Applicant argues Paul lacks the concept of a combination of angled corners and vault height to prevent posterior capsule opacification (PCO).  However, as Examiner previously cited, Paul teaches both features on an IOL are beneficial for preventing PCO (Column 14 lines 22-36).  Paul is silent as to the explicit vault height provided by the haptics (in Figure 14a for example), but teaches known haptics may be used and chosen based upon a variety of factors (geometrical dimensions of optic and haptic and stiffness of the materials).  The obviousness rejection incorporated Kellan and/or Jansen to teach known vault heights provided by known haptic designs.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. USPN 6468306 (“Paul”) in view of Kellan USPUB20070239274 or Jansen USPN 6533814.
Regarding claim 1, Paul discloses multiple ophthalmic lenses having an optic with opposing anterior and posterior surfaces and an edge therebetween defining an acute angle between the posterior surface and edge (see column 3 lines 41-62 and Figures 7-18,20).  Figure 14a show angled haptics providing an increased vault height as best understood.  Regarding the limitation as to combination of the angle and the increased vault height is configured to increase pressure on a capsular bend, Applicant’s disclosure (see Abstract) describes optics with sharp edges (less than 90 degrees) or increased vault height accomplish this function to reduce PCO.  Therefore Paul inherently meets the claimed function. Paul discloses a combination of increased vault height and acute angles to reduce PCO (see at least Fig 14a regarding vault height and posterior bias against the capsule).
Regarding claim 3-8, Paul discloses acute angles of 45-90 degrees and less than 85,80,70,60, and 50 degrees as described supra.
Regarding claim 9, the diameter at the posterior surface may be larger than the anterior surface.  See Figures 7-18,20.
Regarding claim 11, optic diameter may be between 6-8mm see column 2 lines 18-40.
Paul, as described supra, meet the limitations of claim 1 but lacks the express disclosure of the increased vault height as between about 0.35mm to about 1.5mm.  Paul does disclose at column 14 lines 22-36 that the configuration of the haptic members should provide enough bias to seal the edges against the capsule to prevent PCO and a variety of known haptics may be used.  
Kellan teaches IOLs were well known to include vault heights of 1mm (paragraph [0032]) and optic diameters of 6mm (paragraph [0030]).
Jansen teaches IOLs were well known to include vault heights in the range of about 0.35-1.5mm and optic diameters of about 6-8mm (see column 2 lines 18-40).
Therefore it would have been obvious before the effective filing date of the claimed invention to modify the IOL of Paul to include optic diameter of about 6-8mm and vault height dimensions of about 0.35-1.5mm as taught in Kellan or Jansen in order to provide an IOL with dimensions known to be suitable in the art for treating conditions of the human eye.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/           Primary Examiner, Art Unit 3774